This suit was brought [by Charles M. Gibbons against Rush R. Sloane] to recover the value of a slave owned by the plaintiff, who-escaped and was rescued at the same time- and under the same circumstances, as in the case of Weimer v. Sloane [Case No. 17,303]. The evidence was the same in both cases, except as to the manner of the execution of the power of attorney to Patton, who made the arrest as the agent of Gibbons; and by the consent of the counsel, both cases were submitted to the jury at the same time. In this case, it appeared that Gibbons had executed a power of attorney in the state of Kentucky, as required by the act of congress, in which either no name was inserted as the agent of the plaintiff, or, if any, ihat of some person other than Patton; and that afterwards and before the arrest of the-fugitive by Patton, his name was inserted by the plaintiff or- some other person, at Sandusky city, in the state of Ohio, without any acknowledgment of the instrument in that state. The court instructed the jury, that under the act of 1850 [9 Stat. 462], this was not a valid power to Patton, and did not authorize him to make the arrest. The jury returned a verdict for the defendant.